DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai et al. (US 10401917) in view of Chaung (US 2016/0222707).

Regarding claim 1 Dai discloses:
A hinge structure for a flexible display, comprising: 
a first rotating shaft (e.g. in left 211c FIG.7), a second rotating shaft (e.g. in right 211c FIG.7), a third rotating shaft (e.g. in left 211b FIG.7), and a fourth rotating shaft (e.g. in right 211b FIG.7) parallel to each other and kept at a fixed relative distance with each other (as shown/indicated e.g. FIG.7); 
a first bracket and a second bracket (e.g. left/right 22/214 FIG.5); and 
a first linking member (e.g. left 212 FIG.9), a second linking member (e.g. right 212 FIG.9), a third linking member (e.g. left 213 FIG.9), and a fourth linking member (e.g. right 213 FIG.9), wherein the first linking member is pivotally connected to the third rotating shaft and pivotally connected to the first bracket (e.g. shown/indicated FIG.9), the second linking member is pivotally connected to the fourth rotating shaft and pivotally connected to the second bracket (e.g. shown/indicated FIG.9), the third linking member is pivotally connected to the first bracket and connected to the first rotating shaft (e.g. shown/indicated FIG.9), and the fourth linking member is pivotally connected to the second bracket and connected to the second rotating shaft (e.g. shown/indicated FIG.9), wherein the first rotating shaft, the third rotating shaft, the first linking member, the first bracket, and the third linking member form a first linking rod set (e.g. shown/indicated FIG.9), and the second rotating shaft, the fourth rotating shaft, the second linking member, the second bracket, and the fourth linking member form a second linking rod set (e.g. shown/indicated FIG.9), such that when the first rotating shaft and the second rotating shaft pivotally rotate relative to each other, the first bracket and the second bracket move close to or away from each other (e.g. shown/indicated FIG.9-FIG.11; and 
a linkage assembly (e.g. gearing shown FIG.9) connected between the first rotating shaft and the second rotating shaft to synchronously rotate the first rotating shaft and the second rotating shaft (shown e.g. FIG.9)
Dai does not explicitly disclose:
the linkage assembly comprises two linking rods, each of the two linking rods pivots to the first rotating shaft and the second rotating shaft
Chaung teaches:
a linkage assembly (e.g. 13 FIG.4) connected between the first rotating shaft and the second rotating shaft (e.g. 11, 12 FIG.4) to synchronously rotate the first rotating shaft and the second rotating shaft (indicated e.g. FIG.4-FIG.6), wherein the linkage assembly comprises two linking rods (shown e.g. FIG.4), each of the two linking rods pivots to the first rotating shaft and the second rotating shaft (shown e.g. FIG.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chaung as pointed out above, in Dai, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “ having the connection members connected between the first axle and the second axle such that when one of the first axle and the second axle is rotated, forces are induced between the first axle and the second axle for pushing and pulling at the same time. As such, the first axle and the second axle are subjected to both pushing and pulling therebetween so that the operation can be conducted in an effort-reduced manner and synchronous rotation can be achieved readily” (paragraph [0030]).

Regarding claim 2 Dai as modified discloses:
the third linking member is fixed to and rotates synchronously with the first rotating shaft, and the fourth linking member is fixed to and rotates synchronously with the second rotating shaft (e.g. shown/indicated FIG.9-FIG.11).

Regarding claim 3 Dai as modified discloses:
a fixing frame (e.g. 211 FIG.11), wherein the first rotating shaft, the second rotating shaft, the third rotating shaft, and the fourth rotating shaft are respectively disposed through the fixing frame (e.g. shown/indicated FIG.9), the first rotating shaft, the third rotating shaft, the first linking member, the first bracket, and the third linking member are located on one side of the fixing frame, and the second rotating shaft, the fourth rotating shaft, the second linking member, the second bracket, and the fourth linking member are located on the other side of the fixing frame (e.g. shown/indicated FIG.9).

Regarding claim 4 Dai as modified discloses:
the first linking member and the third linking member are located in a recess of the first bracket (e.g. shown FIG.4/indicated FIG.6), and the second linking member and the fourth linking member are located in a recess of the second bracket (e.g. shown FIG.4/indicated FIG.7), wherein when the first bracket and the second bracket move close to each other, the recess of the first bracket and the recess of the second bracket form a closed contour (shown e.g. FIG.11), and the first linking member, the third linking member, the second linking member, and the fourth linking member are located within the closed contour (shown/indicated e.g. FIG.11).

Regarding claim 5 Dai as modified discloses:
the first linking rod set and the second linking rod set are mechanisms mirror-symmetrical with each other (as indicated e.g. FIG.11).

Regarding claim 7 Dai as modified discloses:
the linkage assembly is pivotally connected to an eccentric position of the first rotating shaft and pivotally connected to an eccentric position of the second rotating shaft (shown e.g. FIG.9).

Regarding claim 8 Dai as modified discloses:
a torque assembly (e.g. 214 FIG.7) connected between the first rotating shaft and the second rotating shaft, wherein the torque assembly and the linkage assembly are located on two opposite ends of the first rotating shaft and the second rotating shaft (e.g. shown/indicated FIG.6).

Regarding claim 9 Dai discloses:
A foldable electronic device, comprising: 
a first body (e.g. left 1 FIG.2); 
a second body (e.g. right 1 FIG.2); 
a hinge structure (e.g. 2 FIG.2) connected between the first body and the second body, wherein the hinge structure comprises: 
a first rotating shaft (e.g. in left 211c FIG.7), a second rotating shaft (e.g. in right 211c FIG.7), a third rotating shaft (e.g. in left 211b FIG.7), and a fourth rotating shaft (e.g. in right 211b FIG.7) parallel to each other and kept at a fixed relative distance with each other (as shown/indicated e.g. FIG.7); 
a first bracket and a second bracket (e.g. left/right 22/214 FIG.5) disposed respectively on the first body and the second body (indicated e.g. FIG.2); and 
a first linking member (e.g. left 212 FIG.9), a second linking member (e.g. right 212 FIG.9), a third linking member (e.g. left 213 FIG.9), and a fourth linking member (e.g. right 213 FIG.9), wherein the first linking member is pivotally connected to the third rotating shaft and pivotally connected to the first bracket (e.g. shown/indicated FIG.9), the second linking member is pivotally connected to the fourth rotating shaft and pivotally connected to the second bracket (e.g. shown/indicated FIG.9), the third linking member is pivotally connected to the first bracket and connected to the first rotating shaft (e.g. shown/indicated FIG.9), and the fourth linking member is pivotally connected to the second bracket and connected to the second rotating shaft (e.g. shown/indicated FIG.9), wherein the first rotating shaft, the third rotating shaft, the first linking member, the first bracket, and the third linking member form a first linking rod set (e.g. shown/indicated FIG.9), and the second rotating shaft, the fourth rotating shaft, the second linking member, the second bracket, and the fourth linking member form a second linking rod set (e.g. shown/indicated FIG.9); and 
a linkage assembly (e.g. gearing shown FIG.9) connected between the first rotating shaft and the second rotating shaft to synchronously rotate the first rotating shaft and the second rotating shaft (shown e.g. FIG.9)
a flexible display (e.g. 2 FIG.2) disposed on the first body and the second body and located on the hinge structure (as indicated e.g. FIG.2), wherein the first body and the second body are pivotally unfolded or closed relative to each other through the hinge structure (e.g. shown/indicated FIG.9-FIG.11), and during the pivotally unfolding or closing process, the first bracket and the second bracket move close to or away from each other (e.g. shown/indicated FIG.9-FIG.11), wherein in the pivotally unfolding process, the first bracket and the second bracket move close to each other and the flexible display is flattened (e.g. indicated FIG.3), in the pivotally closing process, the first bracket and the second bracket move away from each other and bend the flexible display, and bending of the flexible display is accommodated in a space formed after the first bracket and the second bracket move away from each other (e.g. shown/indicated FIG.13)
Dai does not explicitly disclose:
the linkage assembly comprises two linking rods, each of the two linking rods pivots to the first rotating shaft and the second rotating shaft
Chaung teaches:
a linkage assembly (e.g. 13 FIG.4) connected between the first rotating shaft and the second rotating shaft (e.g. 11, 12 FIG.4) to synchronously rotate the first rotating shaft and the second rotating shaft (indicated e.g. FIG.4-FIG.6), wherein the linkage assembly comprises two linking rods (shown e.g. FIG.4), each of the two linking rods pivots to the first rotating shaft and the second rotating shaft (shown e.g. FIG.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Chaung as pointed out above, in Dai, as one having ordinary skill in the art would have would have recognized the teaching, suggestion, and motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings (as pointed out above) to arrive at the claimed invention, and would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification would have allowed for: “ having the connection members connected between the first axle and the second axle such that when one of the first axle and the second axle is rotated, forces are induced between the first axle and the second axle for pushing and pulling at the same time. As such, the first axle and the second axle are subjected to both pushing and pulling therebetween so that the operation can be conducted in an effort-reduced manner and synchronous rotation can be achieved readily” (paragraph [0030]).

Regarding claim 10 Dai as modified discloses:
the third linking member is fixed to and rotates synchronously with the first rotating shaft, and the fourth linking member is fixed to and rotates synchronously with the second rotating shaft (e.g. shown/indicated FIG.9-FIG.11).

Regarding claim 11 Dai as modified discloses:
the hinge structure further comprises a fixing frame (e.g. 211 FIG.11), wherein the first rotating shaft, the second rotating shaft, the third rotating shaft, and the fourth rotating shaft are respectively disposed through the fixing frame (e.g. shown/indicated FIG.9), the first rotating shaft, the third rotating shaft, the first linking member, the first bracket, and the third linking member are located on one side of the fixing frame, and the second rotating shaft, the fourth rotating shaft, the second linking member, the second bracket, and the fourth linking member are located on the other side of the fixing frame (e.g. shown/indicated FIG.9).

Regarding claim 12 Dai as modified discloses:
the first linking member and the third linking member are located in a recess of the first bracket (e.g. shown FIG.4/indicated FIG.6), and the second linking member and the fourth linking member are located in a recess of the second bracket (e.g. shown FIG.4/indicated FIG.7), wherein when the first bracket and the second bracket move close to each other, the recess of the first bracket and the recess of the second bracket form a closed contour (shown e.g. FIG.11), and the first linking member, the third linking member, the second linking member, and the fourth linking member are located within the closed contour (shown/indicated e.g. FIG.11).

Regarding claim 13 Dai as modified discloses:
the first linking rod set and the second linking rod set are mechanisms mirror-symmetrical with each other (as indicated e.g. FIG.11).

Regarding claim 15 Dai as modified discloses:
the linkage assembly is pivotally connected to an eccentric position of the first rotating shaft and pivotally connected to an eccentric position of the second rotating shaft (shown e.g. FIG.9).

Regarding claim 16 Dai as modified discloses:
a torque assembly (e.g. 214 FIG.7) connected between the first rotating shaft and the second rotating shaft, wherein the torque assembly and the linkage assembly are located on two opposite ends of the first rotating shaft and the second rotating shaft (e.g. shown/indicated FIG.6).
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 2022-09-30 have been fully considered but they are not persuasive.
Applicant asserts that 213 is not fixed to 211c. At least FIG.9 clearly shows 211c extending through 213, and one of ordinary skill in the art would understand that they are securely placed or fastened to one another (www.merriam-webster.com/dictionary/fixed) and because of e.g. 23, as indicated e.g. FIG.6, will not simply fall apart, i.e. they are fixed together. It is unclear from arguments why applicant believes the disclosure of the prior art is insufficient to disclose this limitation.
Applicant asserts that if 23 were fixed to the linkage assemblies Dai would not rotate. Applicant is reminded that under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. 
Instead of the plain meaning of the term “fixed” (definition noted above) applicant appears to be arguing a plain meaning more akin to “immobilized”, this is an improperly narrow interpretation in consideration of the fact that the claims are given their broadest reasonable interpretation etc. (MPEP 2111). As 211c and 213 are clearly shown as securely fastened to one another then the prior art is sufficient to disclose the argued limitation(s).
At least FIG.9-FIG.11 clearly shows 211c and 213 rotating synchronously, beyond bare assertion applicant provides no additional rational for their assertion.
Regarding applicant’s arguments with respect to 214: Applicant misrepresents the rejection of record. As noted in the rejection of record the bracket is disclosed by “e.g. left/right 22/214 FIG.5” and FIG.5 clearly shows that the left/right edges of 214 cooperate with the inner edges of 22 in order to form the complete brackets on the left/right side. Nothing in utilizing these portions of 214 prevents the remainder of 214 from disclosing the argued torque assembly, i.e. they are not mutually exclusive. It must be noted that the argued claims recite that the torque assembly is connected between the first and second shafts, there is no limitation in the argued claims that the torque assembly be connected directly to the rotating shafts. As the prior art shows 214 is connected to 211c via at least 213, and as the prior art shows 214 located in an area between 211c (in the same manner as 161 is “connected between” 111 and 112 of FIG.1B of the present application), then it discloses the argued limitation(s). At least FIG.6 clearly shows 214 located on a right side of 21 while 213 is located on a left side of 21, and so one of ordinary skill in the art that they are on opposite ends of 211c of their respective 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/            Examiner, Art Unit 2841                                                                                                                                                                                            

/ANTHONY M HAUGHTON/            Primary Examiner, Art Unit 2841